Exhibit 10.5


SPX Corporation
2019 STOCK COMPENSATION PLAN
STOCK OPTION AGREEMENT
[ ] AWARD


THIS STOCK OPTION AGREEMENT (the “Agreement”) is made between SPX Corporation, a
Delaware corporation (the “Company”), and the Recipient pursuant to the SPX
Corporation 2019 Stock Compensation Plan, as amended from time to time, and
related plan documents (the “Plan”) in combination with an SPX Stock Option
Summary (the “Award Summary”) to be displayed at the Fidelity website. The Award
Summary, which identifies the person to whom the Options are granted (the
“Recipient”) and specifies the date (the “Award Date”) and other details of this
grant of Options, and the electronic acceptance of this Agreement (which also is
to be displayed at the Fidelity website), are incorporated herein by reference.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Plan. The parties hereto agree as follows:
1.    Grant of Options. The Company hereby grants to the Recipient, a
non-qualified stock option to purchase the number of shares of Common Stock of
the Company specified in the Award Summary (the “Award”) at a price per share
equal to the Fair Market Value of a share of Common Stock on the date of grant,
subject to the terms and conditions of the Plan and this Agreement. The
Recipient must accept the Award within ninety (90) days after notification that
the Award is available for acceptance and in accordance with the instructions
provided by the Company. The Award automatically will be rescinded upon the
action of the Company, in its discretion, if the award is not accepted within
ninety (90) days after notification is sent to the Recipient indicating
availability for acceptance. The Company shall maintain an account (the “Option
Account” or “Account”) on its books in the name of the Recipient, which shall
reflect the number of Options awarded to the Recipient.
2.    Restrictions. The Options may not be sold, transferred, pledged, assigned
or otherwise alienated or hypothecated, whether voluntarily or involuntarily or
by operation of law. The Recipient shall have no rights in the Common Stock
underlying the Options until the vesting and subsequent exercise and delivery of
the Common Stock or as otherwise provided in the Plan or this Agreement. The
Recipient shall not have any voting rights with respect to the Options, nor
shall the Recipient receive or be entitled to receive any dividends or dividend
equivalents with respect to the Options.
3.    Expiration Date. Subject to earlier expiration, forfeiture or termination
as provided in the following Sections, the Options will expire and be forfeited
at the close of business on the business day immediately preceding the tenth
anniversary of the Award Date (the “Stated Expiration Date”).
4.    Vesting Period. Subject to the provisions of the Plan and this Agreement,
unless they are vested or forfeited earlier as described in Section 5, 6, or 7
of this Agreement, as applicable, the Options shall become vested in equal
one-third increments on the first, second and third anniversaries of the Award
Date (each, a “Vesting Date”), subject to the Recipient’s continuous employment
through the applicable Vesting Date, provided that the Committee, in its sole
discretion, may accelerate the vesting of all or a portion of the Options, at
any time and from time to time.
5.    Vesting upon Termination due to Retirement, Disability or Death.




 
 
[ ] Stock Option




--------------------------------------------------------------------------------




(a)    Disability or Death. If the Recipient experiences a termination of
Service by reason of Disability or death, then (i) any unvested Options shall
become fully vested as of the date of such termination of Service without regard
to the vesting restrictions set forth in Section 4 of this Agreement and (ii)
vested options shall remain exercisable for such period as provided in Section
9(e)(i).
(b)    Retirement. If the Recipient experiences a termination of Service by
reason of Retirement (as defined below), then a portion of the unvested Options
(if any) shall become vested as of the date of such termination of Service
without regard to the vesting restrictions set forth in Section 4 of this
Agreement, with such portion vesting equal to the number of Options that would
have vested on the next following Vesting Date (assuming the Recipient’s
employment had continued through such Vesting Date) multiplied by a fraction,
the numerator of which is the number of full months elapsed since the Tranche
Beginning Date (as defined below), and the denominator of which is 12; provided,
however, such numerator shall be zero if the termination of Service occurs
within 90 days of the Tranche Beginning Date. Vested options shall remain
exercisable for such period as provided in Section 9(e)(iii), and any Options
still unvested after giving effect to the preceding sentence shall be forfeited
as of the date of the Recipient’s termination.
A Recipient will be eligible for “Retirement” treatment for purposes of this
Agreement if, at the time of the Recipient’s termination of Service, the
Recipient is age 60 or older, has completed ten years of Service with the
Company or a Subsidiary (provided that the Subsidiary has been directly or
indirectly owned by the Company for at least three years) and elects to retire
by providing appropriate notice to the Company’s Human Resources department. The
“Tranche Beginning Date” shall be (X) the Award Date, if the termination of
Service occurs prior to the first Vesting Date, or (Y) the most recent prior
Vesting Date, if the termination of Service occurs after the first Vesting Date.
6.    Forfeiture upon Termination due to Reason other than Disability or Death.
Subject to Section 8, if the Recipient experiences a termination of Service for
any reason other than the Recipient’s Disability or death, and subject to
Sections 5(b) and 7, then the Recipient shall forfeit any unvested Options on
the date of such termination of Service. Vested options shall remain exercisable
for such period as provided in Section 9(e)(ii) or 9(e)(v), as applicable.
7.    Termination Without Cause Following Change of Control. Subject to Section
8, in the event the Recipient is terminated without Cause within two years
following a Change of Control, then (i) any unvested Options shall become fully
vested and exercisable as of the termination without Cause and shall cease to be
subject to the restrictions set forth in Section 4 of the Agreement and (ii)
vested options shall remain exercisable for such period as provided in Section
9(e)(iv).
8.    Effect of Change of Control.  In the event of a Change of Control:
(a)    No cancellation, termination, acceleration of exercisability or vesting,
or settlement or other payment shall occur with respect to the Options if the
Committee (as constituted immediately prior to the Change in Control) reasonably
determines, in good faith, prior to the Change in Control that the Options shall
be honored or assumed or new rights substituted therefor by an Alternative
Award, in accordance with the terms of Section 13.5 of the Plan.




 
2
[ ] Stock Option




--------------------------------------------------------------------------------




(b)     Notwithstanding Section 8(a), if an Alternative Award meeting the
requirements of Section 13.5 of the Plan cannot be issued, or the Committee so
determines at any time prior to the Change of Control, any unvested options
shall become fully vested and exercisable immediately prior to the Change of
Control.
(c)    Notwithstanding Sections 8(a) and 8(b), the Committee (as constituted
immediately prior to the Change in Control) may determine that all
then-outstanding Options (whether vested or unvested) shall be canceled in
exchange for a payment having a value equal to the excess, if any, of (a) the
product of the Change in Control Price multiplied by the aggregate number of
shares covered by all such Options immediately prior to the Change in Control
over (b) the aggregate Option Price for all such shares, to be paid as soon as
reasonably practicable, but in no event later than 30 days following the Change
in Control.
(d)    Notwithstanding Sections 8(a) through 8(c), the Committee may, in its
discretion, terminate any outstanding Options if either (i) the Company provides
holders of such Options with reasonable advance notice to exercise their
outstanding and unexercised Options, or (ii) the Board reasonably determines
that the Change in Control Price is equal to or less than the Option Price for
such Options.
9.    Manner of Exercise. Vested Options shall be exercised pursuant to this
Section 9.
(a)    Subject to such reasonable administrative regulations as the Committee
may adopt from time to time, the exercise of vested Options by the Recipient
shall be pursuant to procedures established by the Company from time to time and
shall include the Recipient specifying the proposed date on which the Recipient
desires to exercise a vested Option (the “Exercise Date”), the number of whole
shares with respect to which the vested Options are being exercised (the
“Exercise Shares”) and the aggregate Option Price for such Exercise Shares (the
“Exercise Price”), or such other or different requirements as may be specified
by the Company. Unless otherwise determined by the Committee, (i) on or before
the Exercise Date the Recipient shall deliver to the Company full payment for
the Exercise Shares in United States dollars in cash or cash equivalents
satisfactory to the Company, in an amount equal to the Exercise Price, or
tendering shares of previously acquired Mature Common Stock having a fair market
value at the time of exercise equal to the Exercise Price plus (if applicable)
any required withholding taxes or other similar taxes, charges or fees, or,
pursuant to a broker-assisted exercise program established by the Company, the
Recipient may exercise vested Options by an exercise and sell procedure
(cashless exercise) in which the Exercise Price (together with any required
withholding taxes or other similar taxes, charges or fees) is deducted from the
proceeds of the exercise of an Option, or in such other method permitted under
the Plan, and (ii) the Company shall register the issuance of the Exercise
Shares on its records (or direct such issuance to be registered by the Company’s
transfer agent).  The Company may require the Recipient to furnish or execute
such other documents as the Company shall reasonably deem necessary (i) to
evidence such exercise or (ii) to comply with or satisfy the requirements of the
Securities Act of 1933, as amended, applicable state or non-U.S. securities laws
or any other law.
(b)    Notwithstanding any other provision of this Agreement, the Options may
not be exercised in whole or in part, (i) (A) unless all requisite approvals and
consents of any governmental authority of any kind shall have been secured,
(B) unless the purchase of the




 
3
[ ] Stock Option




--------------------------------------------------------------------------------




Exercise Shares shall be exempt from registration under applicable U.S. federal
and state securities laws, and applicable non-U.S. securities laws, or the
Exercise Shares shall have been registered under such laws, and (C) unless all
applicable U.S. federal, state and local and non-U.S. tax withholding
requirements shall have been satisfied or (ii) if such exercise would result in
a violation of the terms or provisions of or a default or an event of default
under, any of the financing or credit agreements of the Company or any
Subsidiary.  The Company shall use its commercially reasonable efforts to obtain
any consents or approvals referred to in clause (i) (A) of the preceding
sentence, but shall otherwise have no obligations to take any steps to prevent
or remove any impediment to exercise described in such sentence.
(c)    The shares of Common Stock issued upon exercise of the Options shall be
registered in the Recipient’s name, or, if applicable, in the names of the
Recipient’s heirs or estate.  In the Company’s discretion, such shares may be
issued either in certificated form or in uncertificated, book entry form.  The
certificate or book entry account shall bear such restrictive legends or
restrictions as the Company, in its sole discretion, shall require.  If
delivered in certificate form, the Company may deliver a share certificate to
the Recipient, or deliver shares electronically or in certificate form to the
Recipient’s designated broker on the Recipient’s behalf.  If the Recipient is
deceased (or subject to Disability and if necessary) at the time that a delivery
of share certificates is to be made, the certificates will be delivered to the
Recipient’s estate, executor, administrator, legally authorized guardian or
personal representative (as applicable).
(d)    The Company may postpone the issuance and delivery of any shares of
Common Stock provided for under this Agreement for so long as the Company
determines to be necessary or advisable to satisfy the following: (1) the
completion or amendment of any registration of such shares or satisfaction of
any exemption from registration under any securities law, rule, or regulation;
(2) compliance with any requests for representations; and (3) receipt of proof
satisfactory to the Company that a person seeking such shares on the behalf of
the Recipient upon the Recipient’s Disability (if necessary), or upon the
Recipient’s estate’s behalf after the death of the Recipient, is appropriately
authorized.
(e)    Notwithstanding anything in this Agreement to the contrary, the unvested
Options will expire and be forfeited upon the Recipient’s termination of
Service; provided, however that to the extent that the Options are vested and
exercisable at the time of the Recipient’s termination of Service, or become
vested and exercisable upon such termination pursuant to Section 5 herein, the
vested Options will expire and be forfeited at such time as follows:
(i)    Death; Disability. Three years (but in no event later than the Stated
Expiration Date) following the Recipient’s termination of Service due to death
or Disability.
(ii)    Divestiture. One year (but in no event later than the Stated Expiration
Date) following the Recipient’s termination of Service due to divestiture or
sale of a division or a Subsidiary (other than a spin-off or reverse spin-off of
the Company) with which the Recipient was employed.




 
4
[ ] Stock Option




--------------------------------------------------------------------------------




(iii)    Retirement. Recipient may exercise the Options for the remaining Option
term (through Stated Expiration Date) following the Recipient’s termination of
Service due to Retirement.
(iv)    Termination without Cause following Change in Control. Two years (but in
no event later than the Stated Expiration Date) following the Recipient’s
termination of Service without Cause within two years following a Change of
Control.
(v)    Other than Death; Disability; Retirement; Change in Control Termination;
Divestiture. Ninety days (but in no event later than the Stated Expiration Date)
following the Recipient’s termination of Service any reason (other than those
set forth in clauses (i)-(iv) above).
10.    Adjustment in Capitalization. In the event of any change in the Common
Stock of the Company through stock dividends or stock splits, a corporate
spin-off, reverse spin-off, split-off or split-up, extraordinary cash dividend
or other distribution of assets by the Company, or recapitalization, merger,
consolidation, exchange of shares, or a similar event, the number of Options
subject to this Agreement shall be equitably adjusted by the Committee to
preserve the intrinsic value of any Awards granted under the Plan.  Such
mandatory adjustment may include a change in any or all of the number and kind
of shares of Common Stock or other equity interests underlying the Options,
and/or if reasonably determined in good faith by the Committee prior to such
adjustment event, that the Options (in whole or in part) shall be replaced by
Alternative Awards meeting the requirements set forth in Section 13.5 of the
Plan.  In addition, the Committee may make provisions for a cash payment to a
Recipient in such event.  The number of shares of Common Stock or other equity
interests underlying the Options shall be rounded to the nearest whole number. 
Any such adjustment shall not result in adverse tax consequences to the
Recipient under Code Section 409A.
12.    Tax Withholding. Regardless of any action the Company, any Subsidiary of
the Company, or the Recipient’s employer takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax”) that the Recipient is required to bear pursuant to all
applicable laws upon the vesting or exercise of the Options, the Recipient
hereby acknowledges and agrees that the ultimate liability for all Tax is and
remains the responsibility of the Recipient.
Prior to receipt of any shares of Common Stock that correspond to exercised
Options, the Recipient shall pay or make adequate arrangements satisfactory to
the Company and/or any Subsidiary of the Company to satisfy all withholding and
payment obligations of the Company and/or any Subsidiary of the Company. In this
regard, the Recipient authorizes the Company and/or any Subsidiary of the
Company to withhold all applicable Tax legally payable by the Recipient from the
Recipient’s wages or other cash compensation paid to the Recipient by the
Company and/or any Subsidiary of the Company or from the proceeds of the sale of
shares of Common Stock. Alternatively, or in addition, the Company may sell or
arrange for the sale of Common Stock that the Recipient is due to acquire to
satisfy the withholding obligation for Tax and/or withhold any Common Stock
necessary to satisfy the withholding amount (not to exceed maximum statutory
rates). Finally, the Recipient agrees to pay the Company or any Subsidiary of
the Company any amount of any Tax that the Company or any Subsidiary of the
Company may be required to withhold as a result of the Recipient’s participation
in the Plan that cannot




 
5
[ ] Stock Option




--------------------------------------------------------------------------------




be satisfied by the means previously described. The Company may refuse to
deliver Common Stock if the Recipient fails to comply with its obligations in
connection with the tax as described in this section.
The Company advises the Recipient to consult a lawyer or accountant with respect
to the tax consequences for the Recipient under the Plan.
The Company and/or any Subsidiary of the Company: (a) make no representations or
undertakings regarding the tax treatment in connection with the Plan; and (b) do
not commit to structure the Plan to reduce or eliminate the Recipient’s
liability for Tax.
13.    Securities Laws. This Award is a private offer that may be accepted only
by a Recipient who is an employee of the Company or a Subsidiary of the Company
and who satisfies the eligibility requirements outlined in the Plan and the
Committee’s administrative procedures. This Award may not be registered with the
body responsible for regulating offers of securities in the Recipient’s country.
The future value of Common Stock acquired under the Plan is unknown and could
increase or decrease.
Neither the Plan nor any offering materials related to the Plan may be
distributed to the public. The Common Stock should be resold only on the New
York Stock Exchange and should not be resold to the public except in full
compliance with all applicable securities laws.
If a Registration Statement under the Securities Act of 1933, as amended, is not
in effect with respect to the shares of Common Stock to be issued pursuant to
this Agreement, the Recipient hereby represents that the Recipient is acquiring
the shares of Common Stock for investment and with no present intention of
selling or transferring them and that the Recipient will not sell or otherwise
transfer the shares except in compliance with all applicable securities laws and
requirements of any stock exchange on which the shares of Common Stock may then
be listed.
14.    No Employment or Compensation Rights. This Section applies whether or not
the Company has full discretion in the operation of the Plan, and whether or not
the Company could be regarded as being subject to any legal obligations in the
operation of the Plan. It also applies both during and after the period that the
Recipient is providing Services, whether the termination of a Recipient’s
Service is lawful or unlawful.
Nothing in the rules, the operation of the Plan or this Agreement forms part of
the contract of employment or employment relationship between a Recipient and
the Company or any Subsidiary of the Company. The rights and obligations arising
from the employment relationship between the Recipient and the Company or one of
its Subsidiaries are separate from, and are not affected by, the Plan. This
Agreement shall not confer upon the Recipient any right to continue to provide
Services, nor shall this Agreement interfere in any way with the Company’s or
its Subsidiaries’ right to terminate Recipient’s Service at any time.
The grant of rights on a particular basis in any year does not create any right
to or expectation of the grant of rights on the same basis, or at all, in any
future year.
No employee is entitled to participate in the Plan, or to be considered for
participation in the Plan, at a particular level or at all. Participation in any
operation of the Plan does not imply any right to participate, or to be
considered for participation, in any later operation of the Plan.




 
6
[ ] Stock Option




--------------------------------------------------------------------------------




Without prejudice to a Recipient’s rights under the Plan, subject to and in
accordance with the express terms of the applicable rules, no Recipient has any
rights in respect of the Company’s exercise or omission to exercise any
discretion, or making or omission to make any decision, relating to the right.
Any and all discretion, decisions or omissions relating to the right may operate
to the disadvantage of the Recipient, even if this could be regarded as
capricious or unreasonable or could be regarded as a breach of any implied term
between the Recipient and the Recipient’s employer, including any implied duty
of trust and confidence. Any such implied term is hereby excluded and
overridden.
No employee has any right to compensation for any loss in relation to the Plan,
including:
•
any loss or reduction of any rights or expectations under the Plan in any
circumstances or for any reason (including lawful or unlawful termination of
Service);

•
any exercise of discretion or a decision taken in relation to the Plan, or any
failure to exercise discretion or make a decision; or

•
the operation, suspension, termination or amendment of the Plan.

The Options granted pursuant to this Agreement do not constitute part of the
Recipient’s wages or remuneration or count as pay or remuneration for pension or
other purposes. If the Recipient experiences a termination of Service, in no
circumstances will the Recipient be entitled to any compensation for any loss of
any right or benefit or any prospective right or benefit under the Plan or this
Agreement that the Recipient might otherwise have enjoyed had such Service
continued, whether such compensation is claimed by way of damages for wrongful
dismissal, breach of contract or otherwise.
Participation in the Plan is permitted only on the basis that the Recipient
accepts all of the terms and conditions of the Plan and this Agreement, as well
as the administrative rules established by the Committee. By participating in
the Plan, a Recipient waives all rights under the Plan to the fullest extent
permitted by applicable laws, other than the rights subject to and in accordance
with the express terms of the applicable rules, in consideration for, and as a
condition of, the grant of rights under the Plan. Neither this Agreement nor the
Plan confers on the Recipient any legal or equitable rights (other than those
related to the Award) against the Company or any Subsidiary or directly or
indirectly gives rise to any cause of action in law or in equity against the
Company or any Subsidiary.
Nothing in this Plan confers any benefit, right or expectation on a person who
is not a Recipient.
15.    Data Privacy. The Recipient understands that the Company, with its
headquarters located at 13320-A Ballantyne Corporate Place, Charlotte, North
Carolina, USA 28277, will act as the data controller with regard to the
processing of the Recipient’s personal data for the purpose of implementing the
Plan and may be directly contacted at this address and/or by email at
Privacy@spx.com and telephone at 980-474-3700.
The Recipient understands that the Recipient’s employer and any of its
affiliates may hold certain personal information about him or her, including the
Recipient’s name, date of birth, date of hire, home and business addresses and
telephone numbers, e-mail address, business group/segment, employment status,
account identification, and details of all rights and other entitlement to
shares or units awarded, cancelled, purchased, vested, unvested or outstanding
in the Recipient’s favor pursuant to this




 
7
[ ] Stock Option




--------------------------------------------------------------------------------




Agreement, for the purpose of managing and administering the Plan (“Data”). The
Recipient’s employer may communicate the Data to the Company for the purpose of
the Plan.
The Recipient understands that the collection, storage, use and processing, in
electronic or other form, of his or her Data is necessary for the exclusive
purpose of implementing, administering and managing the Recipient’s
participation in the Plan.
The Data may be made available to the authorized personnel of the Company and
its Affiliate, and to a broker or other third party with whom shares acquired
pursuant to the Plan may be deposited, as well as to government and other
regulatory authorities for the purpose of complying with their legal obligations
in connection with the Plan.
As such, the Recipient further understands that the Data may be transferred to
any third parties assisting in the implementation, administration and management
of the Plan, that these recipients may be located in the Recipient’s country or
elsewhere, including outside the European Economic Area, and that the
Recipient’s country may have less adequate data privacy laws and protections
than the Recipient’s country. The Company has entered into contractual
arrangements to ensure the same safeguards for the Data as required under
European Union Law. A third party to whom the Data may be passed is Fidelity
Investments and its affiliates. 
The Recipient may request at any time and without cost:
- a list with the names and addresses of any potential recipients of the Data;
- access to and access the Data relating to the Recipient;
- any additional information about the storage and processing of the Data.
The Recipient may exercise the above-mentioned rights by contacting the
Recipient’s local human resources representative or the Company’s local data
privacy administrator at Privacy@spx.com.
In addition, the Recipient may also object, on grounds relating to his or her
particular situation, at any time to the processing of the Data, in which case,
the Company will no longer process the Data relating to the Recipient until the
Company demonstrates compelling legitimate grounds for the processing. The
Recipient understands, however, that objecting to the processing of the Data,
although it will not have any negative effect on the Recipient’s employment, may
affect the Recipient’s ability to participate in the Plan.  For more information
on the consequences of such objection, the Recipient may contact the Company’s
local data privacy administrator.
The Recipient understands that Data will be held only as long as necessary to
implement, administer and manage the Recipient’s participation in the Plan.
In any case, the Recipient has the right to lodge a complaint with the relevant
local supervisory authority.
16.    Exemption from Code Section 409A. Notwithstanding any provision of the
Plan or this Agreement to the contrary, the Award is intended to be exempt from
Code Section 409A. The Plan and the Agreement will be construed and interpreted
in accordance with such intent. References in the Plan




 
8
[ ] Stock Option




--------------------------------------------------------------------------------




and this Agreement to “termination of Service” and similar terms shall mean a
“separation from service” within the meaning of that term under Code Section
409A.
17.    No Fractional Shares. No fractional shares of Common Stock shall be
issued or delivered under this Agreement. The Committee shall determine whether
cash or other property shall be issued or paid in lieu of such fractional shares
of Common Stock or whether such fractional shares of Common Stock or any rights
thereto shall be forfeited or otherwise eliminated.
18.    Amendment. The Board may at any time amend, modify or terminate the Plan
and this Agreement; provided, however, that no such action of the Board shall
adversely affect the Recipient’s rights under this Agreement without the consent
of the Recipient. The Board or the Committee, to the extent it deems necessary
or advisable in its sole discretion, reserves the right, but shall not be
required, to unilaterally amend or modify this Agreement so that the Award
qualifies for exemption from or complies with Code Section 409A; provided,
however, that the Board, the Committee and the Company make no representations
that the Award shall be exempt from or comply with Code Section 409A and make no
undertaking to preclude Code Section 409A from applying to the Award.
19.    Plan Terms and Committee Authority. This Agreement and the rights of the
Recipient hereunder are subject to all of the terms and conditions of the Plan,
as it may be amended from time to time, as well as to such rules and regulations
as the Committee may adopt for administration of the Plan. It is expressly
understood that the Committee is authorized to administer, construe and make all
determinations necessary or appropriate for the administration of the Plan and
this Agreement, all of which shall be binding upon the Recipient. Any
inconsistency between this Agreement and the Plan shall be resolved in favor of
the Plan. The Recipient hereby acknowledges receipt of a copy of the Plan and
this Agreement.
20.    Severability. If any provision of this Agreement is determined to be
invalid, illegal or unenforceable in any jurisdiction, or as to any person, or
would disqualify the Plan or the Agreement under any law deemed applicable by
the Board, such provision shall be construed or deemed amended to conform to
applicable laws, or, if it cannot be so construed or deemed amended without, in
the Board’s determination, materially altering the intent of the Plan or the
Agreement, such provision shall be stricken as to such jurisdiction or person,
and the remainder of the Agreement shall remain in full force and effect.
21.    Governing Law and Jurisdiction. The Plan and this Agreement shall be
construed in accordance with and governed by the laws of the State of Delaware,
United States of America. The jurisdiction and venue for any disputes arising
under, or any action brought to enforce (or otherwise relating to), the Plan
will be exclusively in the courts in the State of North Carolina, County of
Mecklenburg, United States of America, including the Federal Courts located
therein (should Federal jurisdiction exist). As consideration for and by
accepting the Award, the Recipient agrees that the Governing Law and
Jurisdiction provisions of this Section 21 shall supersede any Governing Law or
similar provisions contained or referenced in any prior equity awards made by
the Company to the Recipient, and, accordingly, such prior equity awards shall
become subject to the terms and conditions of the Governing Law and Jurisdiction
provisions of this Section 21.
22.    Successors. All obligations of the Company under this Agreement will be
binding on any successor to the Company, whether the existence of the successor
results from a direct or indirect




 
9
[ ] Stock Option




--------------------------------------------------------------------------------




purchase of all or substantially all of the business or assets of the Company or
both, or a merger, spin-off, consolidation or otherwise.
23.    Compensation Recovery. This Award shall be subject to any compensation
recovery policy adopted by the Company, including any policy required to comply
with applicable law or listing standards, as such policy may be amended from
time to time in the sole discretion of the Company.  As consideration for and by
accepting the Award, the Recipient agrees that all prior equity awards made by
the Company to the Recipient shall become subject to the terms and conditions of
the provisions of this Section 23.
24.    Language. If the Recipient has received this Agreement or any other
document related to the Plan translated into a language other than English and
the translated version is different than the English version, the English
version will control.
25.    Further Assurances. The Recipient agrees to use his or her reasonable
efforts to proceed promptly with the transactions contemplated herein, to
fulfill the conditions precedent for the Recipient’s benefit or to cause the
same to be fulfilled and to execute such further documents and other papers and
perform such further acts as may be reasonably required or desirable to carry
out the provisions hereof and the transactions contemplated herein.






 
10
[ ] Stock Option


